Appeal from an order of Special Term directing a joint trial of eight causes of action —■ for goods sold and delivered and on checks of an aggregate total of approximately $450,000 — on the complaint of three plaintiffs against a single defendant. While there may be one fundamental issue common to each complaint, viz., the relationship between one Shetzline and the defendant, there are rather different transactions involving each plaintiff which may override the one issue that is common to all of them. Thus the granting of the relief provided for under section 96-a of the Civil Practice Act, as a matter of discretion, is not warranted. Order unanimously reversed, without costs, and a separate trial ordered as to each plaintiff. Settle order on notice. Concur — Breitel, J. P., Rabin, Prank and Valente, JJ.